IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 16, 2009
                                     No. 08-20773
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

THANG DINH NGO, also known as Tom, also known as number 33, also known
as number 65,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CR-338-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Thang Dinh Ngo appeals the sentence imposed following his conviction for
conspiracy     to   possess     with    intent    to   distribute    cocaine     and    3,   4
methylenedioxymethamphetamine. He argues that the district court erred in
denying him safety valve reduction pursuant to U.S.S.G. §§ 2D1.1(b)(11), 5C1.2
based on a finding that he failed to truthfully provide to the Government all
information and evidence he had concerning the offense. We review the district


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20773

court’s finding for clear error. United States v. Flanagan, 80 F.3d 143, 145 (5th
Cir. 1996).
      The district court was able to assess Ngo’s credibility and that of the
testifying agents at the sentencing hearing and found that Ngo had never been
entirely forthcoming during debriefing regarding his role in the offense. The
court was entitled to discredit Ngo’s testimony to the contrary, see United States
v. Sotelo, 97 F.3d 782,799 (5th Cir. 1996), and the agents’ testimony was
sufficient to support the district court’s factual finding. See United States v.
McCrimmon, 443 F.3d 454, 457 (5th Cir. 2006).
      AFFIRMED.




                                        2